452 So. 2d 1092 (1984)
FRANK MAIO GENERAL CONTRACTOR, INC., a Florida Corporation, and St. Paul Fire and Marine Insurance Company, a Foreign Corporation, Appellants,
v.
CONSOLIDATED ELECTRIC SUPPLY, INC., a Florida Corporation, Appellee.
No. 83-2335.
District Court of Appeal of Florida, Fourth District.
July 11, 1984.
*1093 Howard Todd Jaffe of Kaplan, Jaffe & Gates, P.A., Hollywood, for appellants.
Donald F. Wright of Wright, Fulford & Winslow, Orlando, for appellee.
HERSEY, Judge.
Appellant, general contractor, appeals from a judgment rendered in favor of appellee, material supplier, entered despite execution by appellee of partial waivers and an ultimate Final Release that clearly and unambiguously acknowledged prior payment in full. This was error. The unambiguous terms of a release may not be avoided on the basis of unilateral mistake (such as where the lienor intends it to apply only to indebtedness accrued between certain dates). Hurt v. Leatherby Insurance Co., 354 So. 2d 918 (Fla. 4th DCA 1978). Further, a court may not indulge in "construction" of a release that is clear and unambiguous on its face. Hurt v. Leatherby Insurance Co., 380 So. 2d 432 (Fla. 1980). Appellant was entitled to final judgment in its favor (and that of its surety).
REVERSED AND REMANDED.
LETTS and BERANEK, JJ., concur.